Case: 16-11357   Date Filed: 03/06/2017   Page: 1 of 2


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-11357
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:15-cr-00227-CEH-EAJ-3



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

TAYRON PASCUAL ROJAS GARCIA,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (March 6, 2017)

Before HULL, WILSON and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 16-11357     Date Filed: 03/06/2017    Page: 2 of 2


      David Hardy, appointed counsel for Tayron Rojas-Garcia, has filed a motion

to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Rojas-Garcia’s

convictions and sentences are AFFIRMED.




                                           2